

116 HR 4412 IH: To prohibit the Bureau of the Census from including citizenship data in the legislative redistricting data prepared by the Bureau.
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4412IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Butterfield introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the Bureau of the Census from including citizenship data in the legislative
			 redistricting data prepared by the Bureau.
	
 1.Excluding citizenship data from Public Law 94–171 redistricting dataSection 141(c) of title 13, United States Code, is amended by adding at the end the following: The Secretary may not include any information regarding United States citizenship in a tabulation of population reported or transmitted under the preceding sentence..
		